Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Monika Jaensson on September 3, 2021.

The After Final Amendment of August 16, 2021 has been entered and the amendments below are relative to the August 16, 2021 amended claims.

The application has been amended as follows: 

	Claim 3 has been amended as follows:
	3. (Currently Amended) The multi-stage gas compression system of claim 1, wherein an electric motor receives the voltage supplied to the fan.

Claims 9-11 have been amended as follows:

9. (Amended) The multi-stage gas compression system of claim 8, wherein a control signal generated and transmitted by each PID loop process control system is received by the fan of the respective intercooler.

10. (Amended) The multi-stage gas compression system of claim 8, wherein a control signal generated and transmitted by each PID loop process control system is received by the respective intercooler and determines the voltage supplied to a motor of the intercooler

11. (Amended) An intercooler and control system for cooling natural gas between compression stages in a multi-stage gas compression system, the intercooler comprising a variable speed fan and pipe through which natural gas flows, wherein the fan moves air along an exterior surface of the pipe resulting in an adjustable rate of cooling, and wherein the amount of cooling provided by the intercooler is directed by the control system, the control system being coupled with the intercooler, the control system comprising a temperature sensor to be coupled with the pipe to measure a temperature of natural gas in the pipe and generate and transmit measured temperature signals representing the measured temperature, wherein the control system further receives the measured temperature signals, compares the measured temperature signals to an optimal temperature or temperature range, generates a control signal .

	Claim 18 has been amended as follows:
18. (Amended) The intercooler and control system of claim 17, wherein a control signal generated and transmitted by the PID loop process control system is received by the fan.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor makes obvious a multi-stage gas compression system having a reciprocating compressor system having a plurality of cylinders configured in series, a plurality of intercoolers each comprising a variable speed, independently controlled fan positioned in proximity of an intercooler pipe, a control system coupled with the intercoolers and comprising a plurality of temperature sensors each coupled with one of the intercoolers, wherein the control system receives and compares the measured temperature signal from each of the temperature sensors to an optimal temperature or temperature range for the respective intercooler, generates a control signal based upon the comparison and transmits the control signal to the respective intercooler; and wherein each of the intercoolers receives the respective control signal from the control wherein the variable speed, independently controlled fan is powered by a compression system engine which also supplies energy to the compressor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
September 3, 2021